469 F.2d 956
Nicholas Ramos HERRERA, Petitioner-Appellant,v.Dr. George J. BETO, Respondent-Appellee.
No. 72-1477.
United States Court of Appeals,Fifth Circuit.
Nov. 24, 1972.Rehearing Denied Jan. 12, 1973.

Philip Friday, Austin, Tex.  (Courtappointed), for petitioner-appellant.
Crawford Martin, Atty. Gen., Roland Daniel Green, Sarah E. Phillips, Asst. Attys. Gen., Austin, Tex., for respondent-appellee.
Before DYER, SIMPSON and MORGAN, Circuit Judges.
PER CURIAM:


1
Herrera was convicted in a Texas state court of unlawfully possessing a narcotic drug.  On this habeas appeal petitioner contends that the prosecution knowingly acquiesced in the use of false testimony and that the trial court erroneously refused to allow defense counsel to impeach the main prosecution witness.  On oral argument before this court, Herrera's case was consolidated with four other cases involving similar factual situations.  It was undisputed that our disposition of the above two issues in any one case would of necessity control the same issues in the other cases.  Accordingly, for the reasons stated in Corpus v. Beto, 5 Cir. 1972, 469 F.2d 953, the denial of the writ of habeas corpus by the district court is hereby


2
Affirmed.